Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 withdrawn 
Claims 13-20 pending and elected 

Election/Restrictions
Applicant’s election without traverse of claims 13-20 in the reply filed on 06/30/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19-20 both depends on claim 13, where claim 19 and 20 stated “depositing the metal a set at a constant deposition rate”, and “the metal comprises…”, respectively. However, it is unclear if this “metal” is a related to the metal oxide nanostructures or metal nanoparticles of claim 1. 
For the sake of expedite prosecution the examiner interprets this as “metal” to be related to metal nanoparticles of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonahsson (PG Pub 2010/0129623 A1), in view of Hoon (KR 2015/0114144 A, English translation, Google Patents).
Consider Claim 13, Jonahsson teaches the process of manufacturing sensors structure for surface enhanced Ramen spectroscopy (SERS) (abstract), teaches the process of providing a substrate (10) then the step of forming nano rods (11) as a nano structure formed from metal oxide such as zinc oxide, titanium oxide, Tin oxide (SnO2) by vapor deposition processes (figure 7a-b, [0065]). Jonahsson teaches the process of depositing metal nanoparticles [0067], on top of the metal oxide nano structure using vacuum deposition processes (figure 7D, [0096]), metal nano particle such as gold, silver, copper and or palladium (page 5, claim 40).
Jonahsson does not teach the heating of the substrate having metal oxide nano structure in a vacuum chamber, or the vacuum deposition of metal nano particles.
However, Hoon is in the prior arts of forming metal nanoparticles in sensor field devices (page 1, paragraph third to the last), teaches the process of placing a substrate within a vacuum chamber and heating the substrate to above 50°C (850°C) in a degassed vacuum chamber, prior to depositing gold metal nanoparticles (page 5, third paragraph to last), and teaches the use of PLD deposition system to control the growth of  gold droplets (abstract), where the gold droplets have height of 15 nm and diameter of 36 nm at elevated temperature of 100 ℃ (figure 2C, page 4, fourth paragraph). Therefore, forming gold nanoparticles in vacuum with PLD process.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Jonahsson with Hoon to deposit gold nanoparticles on top of the metal oxide nano structure (of Jonahsson), to enhance and optimize sensitivity range of the sensing device (page 1, paragraph third to last).
Consider Claim 14, the combined Jonahsson (with Hoon) teaches the formation of SERS structure, where prior to the collecting Raman signal/SERS analysis, teaches the process of cleaning with UV light (Jonahsson, [0060]).
Consider Claims 15 and 18, the combined Jonahsson (with Hoon) teaches after formation of metal oxide nano structure the deposition the metal nano particle (Jonahsson, figure 7a-b, [0065]) where during the deposition of metal nanoparticles are heated to a 100 degree Celsius (Hoon, figure 2C, page 4, fourth paragraph). In the case where the claimed ranges, “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). (MPEP 2144.05).
Consider Claim 19, the combined Jonahsson (with Hoon) teaches the deposition of metal nano particle is perform at a constant metal deposition growth rate (Hoon, page 2, eighth paragraph).
Consider Claim 20, the combined Jonahsson (with Hoon) teaches the metal nano particle is formed from metal comprises gold, silver and/or copper (Jonahsson, claim 40).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jonahsson (PG Pub 2010/0129623 A1), in view of Hoon (KR 2015/0114144 A), in further view of Pradhan (VLS Growth of Highly Oriented SnO2 Nanorods and ZnO Hybrid Films for Gas Sensing Measurements). 
Consider Claim 16, the combined Jonahsson (with Hoon) teaches the fabricating of Sn2O nanostructure (Jonahsson, figure 7a-b, [0065]). 
The combined Jonahsson (with Hoon) does not teach the formation of the metal oxide nanostructures using nucleation growth.
However, Pradhan is in the prior art of gas sensor device (abstract), teaches the process of forming nanostructure (figure 2) as nanorods by nucleation growth process (page B3153, resulted and discussion).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Jonahsson (with Hoon) with Pradhan to fabricate tin oxide nanostructures using nucleation growth process, with reasonable expectation of success.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jonahsson (PG Pub 2010/0129623 A1), in view of Hoon (KR 2015/0114144 A), in further view of Oh (PG Pub 2004/0055892 A1).
Consider Claim 17, the combined Jonahsson (with Hoon) teaches the process of vacuum heating of metal oxide nanostructures at 10-4 Torr (Hoon, abstract). 
The combined Jonahsson (with Hoon) does not teach the process of vacuum of 10-6 Torr .
However, Oh is in the process of forming nanostructures on a substrate (abstract), teaches the annealing of the nanostructure in a temperature ranging from 100-1200 degrees Celsius at a vacuum of about 5×10-7 Torr [0065].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Jonahsson (with Hoon) with Oh to increase the base pressure to 5×10-7 Torr, to remove residual solvents/medium and improve sensing characteristics [0065].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718